Case 8:18-cr-00204-SDM-SPF Document 74 Filed 05/22/19 Page 1 of 2 PageID 231




                    IMPORTANT NOTICE

 A continuance granted too near a scheduled sentencing
 results in waste of resources. Counsel’s obligation to the
 court includes due diligence in seeking a continuance. Except
 in the most acute circumstances, counsel must seek
 a continuance, including every continuance premised on a
 defendant’s cooperation with law enforcement, within
 thirty days after service of this order. Every motion for a
 continuance must include a statement of the other party’s
 support or opposition to the proposed continuance.
Case 8:18-cr-00204-SDM-SPF Document 74 Filed 05/22/19 Page 2 of 2 PageID 232



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



   UNITED STATES OF AMERICA

   v.                                              CASE NO. 8:18-cr-204-T-23SPF

   JONATHAN BUDOWSKI
   _________________________________/


                        ACCEPTANCE OF PLEA OF GUILTY
                         AND ADJUDICATION OF GUILT

         In accord with the United States Magistrate Judge’s report and

   recommendation, to which no timely objection appears, the defendant’s pleas of

   guilty to counts one and four of the superseding indictment are ACCEPTED and the

   defendant is adjudged GUILTY.

         The sentencing will occur on July 17, 2019, at 8:30 a.m. in Courtroom 15A of

   the United States Courthouse, 801 N. Florida Avenue, Tampa, Florida 33602-3800.

         ORDERED in Tampa, Florida, on May 22, 2019.




   TO:   Counsel of Record
         U.S. Probation Office
         U.S. Marshal Service
         U.S. Pretrial Service
         Interpreter: NO
